Title: To Thomas Jefferson from James Lyle, 24 June 1803
From: Lyle, James
To: Jefferson, Thomas


          
            Dear Sir
            Manchester June 24th. 1803
          
          I was favord with yours of the 12th. of Septemr. last, acknowledging having received the statement of your affairs with our Company at June 1800; since that I received from Mr Clark Attorney, £29.12.0. & from Messrs. Gibson & Jefferson £300.—. Virga. Currency. I imagine Mr. Clark has furnished you with a statement of his collection, and the remittances made me from the Bonds you put under his care. Colo. Bollings bond will not come to your credit till paid, then the amount with the interest will be entred. I am doubtful the Estate cannot pay it soon. it owes our Comp’y a large debt, and as the Exors are endeavouring to pay off all the debts,—I am loath to distress them with a Law suit. Your bond to R. Harvee for £198.12.7¾ is in my hands assigned in May 1786. I think you told me, that part was paid, or that you had some discount to bring forward; I hope you got it rectified before Dick died, and the exact balance due asscertain’d, which I wish to know, his estate is largely in our debt.
          I have to beg pardon for troubling you with this letter at a time when your mind must be greatly employed on important affairs of State, but the frequent urgency of our Company to have remittances must plead my excuse. I am with very great Regard
          Dear Sir Your most hule Servt.
          
            James Lyle
          
        